DETAILED ACTION
Examiner’s Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 2-6 drawn to a method of preventing or treating an aging-related disease using compounds of Group I – Formulae 1 or 2) in the reply filed on March 9, 2021 is acknowledged.  Thus, the restriction requirement is deemed final.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the instant application.

    PNG
    media_image1.png
    107
    383
    media_image1.png
    Greyscale


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Hyun Yong (Matthew) Lee on March 29, 2021.
The application has been amended as follows: 
Claim 1:  CANCEL
Claim 2 is amended as follows:
[Claim 2] (Currently Amended) A method of a progeria in a subject in need thereof, comprising: providing a pharmaceutical composition comprising a compound represented by a following Chemical Formula 1 or Chemical Formula 2 or a pharmaceutically acceptable salt thereof:
[Chemical Formula 1]

    PNG
    media_image2.png
    103
    316
    media_image2.png
    Greyscale

[Chemical Formula 2]


    PNG
    media_image3.png
    92
    395
    media_image3.png
    Greyscale
; and
administering the pharmaceutical composition to the subject, wherein the progeria is 

Claim 4:  CANCEL

Claim 5: After the phrase “method of claim”, DELETE “4” and INSERT –2--.

Claim 7:  CANCEL

Claim 8: CANCEL


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims as amended are free of the art and fully enabled.
The closest art:
1)  Lee et al European Journal of Medicinal Chemistry 45 (2010) 5567-5575.
2)  US 9,249,153.
Supporting documentation made of record:  
1)  Harhouri et al NUCLEUS, 2018, vol. 9, no. 1, 265-276.
2)  Kang et al, Communications Biology, (2021) 4:5, 1-11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MABRY whose telephone number is (571) 270-1967.  The examiner can normally be reached on 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN MABRY/
Primary Examiner
Art Unit 1625